                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

            Mary Haggins,                 )          JUDGMENT IN CASE
                                          )
              Plaintiff(s),               )         3:20-cv-00379-RJC-DCK
                                          )
                  vs.                     )
                                          )
 Charlotte Transportation Center, et al   )
                                          )
             Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 18, 2020 Order.

                                               August 18, 2020




      Case 3:20-cv-00379-RJC-DCK Document 4 Filed 08/18/20 Page 1 of 1
